Citation Nr: 0019478	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board





INTRODUCTION

The appellant served on active duty from October 1973 to 
February 1974.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1998.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in December 1997, by 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The appellant was born in December 1954, and has reported 
that he has a 10th grade education.

2. The appellant reported that he last worked in 1990 as a 
maintenance worker and has work experience in various odd 
jobs.

3. The appellant's identified disabilities include: chronic 
obstructive pulmonary disease with history of aspergillus 
of the lung with right upper lobectomy, evaluated as 30 
percent disabling; hepatitis C with normal liver function 
tests, evaluated as 10 percent disabling; degenerative 
changes of the lumbar spine, evaluated as 10 percent 
disabling; dysthymia, evaluated as 10 percent disabling; 
cerebellar deficits affecting the right lower extremity, 
evaluated as 10 percent disabling; cerebellar deficits 
affecting the left lower extremity, evaluated as 10 
percent disabling; residuals of a fractured right ankle, 
degenerative disc disease, cervical spine, fracture, right 
olecranon, mild macrocytic anemia, acne, all rated as 
noncompensably disabling.  The combined nonservice-
connected disability evaluation is 60 percent. 

4. The appellant's disabilities are not so severe as to 
preclude gainful employment consistent with his age, 
education and occupational experience.


CONCLUSION OF LAW

The criteria for the assignment of a permanent and total 
disability evaluation for pension purposes are not met.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.17 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-Connected Pension Benefits

The appellant contends that his nonservice-connected 
disabilities combine to render him unemployable.  Based upon 
these contentions and the evidence of record, the Board 
concludes that this claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a)(West 1991). 

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521.  If his combined disability is less than 
100 percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from:  (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of the Department of Veterans Affairs to be of such 
a nature or extent as to justify a determination that a 
veteran suffering therefrom is permanently and totally 
disabled.  38 U.S.C.A. § 1502.  The permanent loss of the use 
of both hands, both feet, one hand and one foot, or the sight 
of both eyes, or becoming permanently helpless or bedridden 
will qualify as a permanent total disability.  38 C.F.R. 
§ 4.15.  Upon review of the record, the Board notes that none 
of these disabilities is contended or shown.  

For pension purposes, when the percentage requirements are 
met under 38 C.F.R. § 4.16, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  To meet the 
percentage requirements of 38 C.F.R. § 4.16, the veteran must 
suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is 
ratable at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  In this case, the 
appellant has not met the percentage requirements of section 
4.16(a).  The Board notes that the appellant has no 
disability ratable at 60 percent, and his combined disability 
evaluation is 60 percent.  See 38 C.F.R. §  4.25. 

Nonetheless, when the veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) is 
appropriate.  38 C.F.R. § 4.17(b).  In turn, 38 C.F.R. 
§ 3.321(b)(2) provides that where the veteran does not meet 
the percentage requirements of the Rating Schedule, but is 
unemployable by reason of his age, occupational background, 
or other related factors, a permanent and total disability 
rating on an extra-schedular basis is warranted.  

The RO has assigned rating percentages to the appellant's 
disabilities shown in the recent medical records and reports.  
These evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  In assigning the 
percentage ratings, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered, it will be rated under a closely 
related disease or injury in which the functions affected, as 
well as the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a noncompensable evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

After comparing the appellant's current symptoms to the 
rating criteria in VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, the Board agrees with the percentages assigned 
by the RO and finds that the current ratings assigned to his 
various disabilities do not meet the criteria for the 
assignment of a permanent and total disability evaluation.  
Specifically, as identified within the record and 
particularly on VA examinations in November 1998 and October 
1999, starting with the appellant's respiratory complaints, 
no significant respiratory abnormalities were identified.  
Although he reported complaints of a dry cough and shortness 
of breath, his lungs were clear to auscultation, and there 
were no rales, rhonchi or wheezes to percussion.  X-ray 
examination in December 1998 revealed no evidence of active 
pulmonary disease and the diagnosis was mild chronic 
obstructive pulmonary disease.  In the absence of any 
additional findings of functional impairment regarding the 
appellant's respiratory system, as well as the VA examiner's 
characterization that the level of impairment shown is mild 
in nature, the Board believes that the 30 percent evaluation 
adequately contemplates the level of disability identified 
within the record.  See 38 C.F.R. § 4.97.

With respect to hepatitis C, based upon the findings on the 
recent VA examinations, this disorder is essentially 
quiescent, and is not productive of any impairment.  While 
elevated liver enzymes and thrombocytopenia were noted in 
November 1998, his liver function tests were normal and no 
significant abnormalities were noted on VA examination in 
October 1999.  Pursuant to Diagnostic Code 7345, there must 
be evidence of minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance necessitating 
dietary restriction or other therapeutic measures for a 30 
percent evaluation.  When viewed in light of the findings on 
VA examinations in November 1998 and October 1999, the 
currently assigned 10 percent evaluation is deemed to 
adequately contemplate the severity of the appellant's 
impairment attributable to the diagnosis of hepatitis C.

With regard to degenerative changes of the lumbar spine, the 
Board notes that a 10 percent evaluation has been assigned on 
the basis of a slight limitation of motion under Code 5292.  
The record reflects that in October 1999, while the 
appellant's lumbar spine range of motion was measured as 
forward flexion was to 70 degrees, extension to 25 degrees, 
lateral flexion to 25 degrees left and 30 degrees right, and 
rotation to 45 degrees, bilaterally, there was no tenderness 
over the sacroiliac joints or hips and straight leg raising 
was negative while sitting and supine.  The examiner 
commented that the appellant had a normal lumbosacral spine 
examination.  In the absence of any additional evidence to 
establish that the lumbar spine disorder has increased in 
severity, the Board concludes that the 10 percent evaluation 
currently assigned is appropriate.

The next diagnosed disability is dysthymia.  The RO has 
assigned a 10 percent evaluation pursuant to Code 9433.  On 
VA psychiatric examination in November 1998, the appellant 
was found to be well developed, well-nourished and 
appropriately dressed.  He displayed no unusual motor 
activity and his speech was spontaneous and fluent with no 
flight of ideas or looseness of associations.  His mood was 
depressed as was his affect and he denied hallucinations, 
expressed no identifiable delusions and denied homicidal or 
suicidal thoughts.  He was oriented to person, place, 
situation and time.  His remote, recent and immediate recall 
were good and he was estimated to be of average intelligence.  
His judgment and abstracting ability were adequate and his 
insight was fair.  The diagnoses included dysthymic disorder, 
alcohol abuse, early partial remission, cocaine abuse, 
sustained full remission.  The examiner further commented 
that the appellant had a history of alcohol and cocaine abuse 
and mild depression.  However, it was further noted that when 
sober, the appellant should be able to engage and sustain 
gainful activity.  

On VA psychiatric examination in October 1999, similar 
findings were noted although the appellant's insight was 
considered to be poor with respect to chemical dependence.  
It was further noted that the appellant had been hospitalized 
for alcohol dependence and cocaine abuse in 1994, 1995, 1997, 
1998 and 1999.  The examiner commented that the appellant had 
a long history of substance abuse with sequelae of long 
drinking as evidenced by cerebellar dysfunction.  It was 
noted that the appellant continued to be actively using 
alcohol despite multiple attempts at detoxification and 
rehabilitation.  The appellant had no cognitive impairment 
and no psychosis or mood impairment.  He had been 
experiencing episodic hallucinations associated with alcohol 
abuse.  The presence of cerebral atrophy with no other mental 
impairment was noted.  The Axis I diagnoses were alcohol 
dependence, cocaine abuse and alcohol induced hallucinations.

After careful consideration of the evidence of record and the 
above findings regarding the appellant's dysthymia, the Board 
concludes that the current 10 percent evaluation pursuant to 
Code 9433 is appropriate.  In this regard, the Board notes 
that the appellant has been found to have mild depression.  
It is unclear from the record whether the depression is part 
of or separate from the appellant's substance abuse; however, 
as noted above, the examiner in November 1998, indicated that 
the appellant should be able to engage and sustain gainful 
activity when sober.  In this regard, the Board notes that 
disability attributable to excessive alcohol consumption is 
not for consideration in the appellant's overall disability 
picture for pension purposes.  See 38 C.F.R. §§ 3.1(m),(n), 
3.301 (1999).  Accordingly, because there is no evidence to 
address the question of the relationship between the 
depression and the substance abuse, the Board bases it's 
conclusion, in the absence of any evidence to the contrary, 
on the examiner's finding in November 1998 to the effect that 
the appellant is employable when sober.  As such, regardless 
of what symptomatology is assignable to the substance abuse 
versus a separate psychiatric disability manifested by 
depression, if any, is deemed irrelevant and the 10 percent 
evaluation is found to be appropriate.

With respect to the disabilities which have been 
characterized as cerebellar deficits affecting the right and 
left lower extremities, the RO has evaluated each extremity 
at the 10 percent level under Code 8620.  To establish 
entitlement to a higher evaluation, there must be symptoms 
analogous to a moderate incomplete paralysis of the sciatic 
nerve.  On neurological examination in November 1998, the VA 
examiner commented that the appellant does not have any focal 
abnormalities and that there is no resulting disability from 
his reported right-sided weakness.  Significantly, the 
appellant's gait was considered to be normal with the 
exception of minimal swaying on the Romberg test.  In October 
1999, significant findings included the nearly absent 
reflexes in both ankles.  Furthermore, there was marked 
intention tremor in both lower extremities and he had marked 
difficulty in performing the heel-shin test on both sides.  
It was further noted that the Romberg was negative and his 
gait, unless directed was nearly normal and only minimally 
ataxic.  The examiner commented that there was no significant 
neurologic impairment from a presumed back fracture 
(apparently noted from the record).  However, it was further 
indicated that there were some cerebellar deficits affecting 
his lower extremities which were quite possible secondary to 
a long history of alcohol abuse.

In view of the above, the Board finds that the appellant's 
lower extremity impairments are appropriately rated.  There 
simply is no additional evidence of record to support the 
presence of more than mild functional impairment of the lower 
extremities manifested by varying degrees of gait impairment, 
tremors and decreased reflexes at the ankles.  As such, the 
10 percent ratings adequately contemplate the level of 
disability identified.

With respect to the remaining identified disabilities, 
including residuals of a fractured ankle, degenerative disc 
disease of the cervical spine, residuals of a fracture of the 
right olecranon, mild macrocytic anemia and acne, the Board 
concludes that these disorders are appropriately evaluated as 
noncompensably disabling.  The Board bases this conclusion 
upon the VA examiner's comments in November 1998 and October 
1999.  On general medical examination in November 1998, the 
examiner commented that while the appellant had liver 
dysfunction, he did not appear to be unemployable based on 
his medical examination.  On orthopedic examination in 
October 1999, the examiner indicated that the appellant does 
not have any complaints of cervical spine or lumbosacral 
spine related problems.  He commented:  "I do not think they 
are contributory factors for his inability to work."  In the 
absence of any additional objective evidence of record to 
support the conclusion that the appellant is unemployable, 
the Board finds that the totality of the evidence of record 
fails to support entitlement to a permanent and total 
disability evaluation for pension purposes.  

In view of the above, the fact that the appellant's 
disabilities of record do not meet the schedular requirements 
and the lack of evidence to the contrary, the Board believes 
that the appellant is capable of some form of sedentary 
employment which does not require extensive physical 
exertion.  The evidence of record does not provide any basis 
which is particular to the appellant which by virtue of his 
disabilities as noted above renders him unemployable.  
Furthermore, as previously noted, the record does not reflect 
the presence of an exceptional or unusual disability picture 
such to render the regular schedule inapplicable.  38 C.F.R. 
§ 3.321 (1999). 

In reaching the above conclusion, the Board carefully 
considered the appellant's statements and contentions.  
However, these assertions regarding the severity of his 
disabilities are found to be outweighed by the objective 
medical evidence of record.  




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

